The bill of complaint herein was filed to foreclose a mortgage executed on December 1, 1924, by the defendants Joseph Wetsman and Bessie Wetsman, his wife, and Harry Selzer and Minnie Selzer, his wife, to "the Guaranty Trust Company of Detroit," mortgagee, to secure the payment of 164 bonds, amounting in all to the sum of $120,000. In it the plaintiff alleges that the mortgage was executed and delivered to the "Guaranty Trust Company of Detroit, trustee," and that by an order of the court the plaintiff was "duly appointed successor-trustee under said mortgage." A copy of the mortgage was annexed thereto. The appointment of a receiver was prayed for.
The trial court, basing decision on our holding in UnionGuardian Trust Co. v. Rau, 255 Mich. 324, denied the motion therefor. Plaintiff has appealed.
The mortgage did not run to the mortgagee as trustee, nor do we find any provision in it creating such a relation.Nusbaum v. Shapero, 249 Mich. 252, is not applicable to the facts here presented. *Page 28 
Order affirmed. Costs to appellees.
CLARK, NORTH, and WIEST, JJ., concurred with SHARPE, J.